GLADIS, Judge
(concurring in the result):
I agree that the sentence cannot be affirmed because evidence of prior summary courts-martial was considered although the prerequisites for admissibility set forth in United States v. Booker, 5 M.J. 238 (C.M.A. 1977) were not satisfied. Believing that the conclusions in Booker are contrary to the holding of the U. S. Supreme Court in Middendorf v. Henry, 425 U.S. 25, 96 S.Ct. 1281, 47 L.Ed.2d 556 (1976), I join in criticizing the Booker decision, not because it promulgates legal rules and procedural requirements, but because it promulgates bad legal rules and procedural requirements based on an erroneous interpretation of applicable precedent.